Case 2:20-cv-12880-JMV-JAD Document 54 Filed 01/19/21 Page 1 of 2 PageID: 858



                GIORDANO, HALLERAN & CIESLA, P.C.
                                A PROFESSIONAL CORPORATION
                                     ATTORNEYS AT LAW
                                        WWW.GHCLAW.COM

                                                                                   Please Reply To:
 MICHAEL J. CANNING, ESQ.
 SHAREHOLDER                                                               125 HALF MILE ROAD
 CERTIFIED CIVIL TRIAL ATTORNEY                                                        SUITE 300
 MCANNING@GHCLAW.COM                                                        RED BANK, NJ 07701
 DIRECT DIAL: (732) 219-5482                                                       (732) 741-3900
                                                                              FAX: (732) 224-6599

                                        January 15, 2021


                                                                         Client/Matter No. 22826/1
Via eCourts
Honorable John Michael Vazquez
United States District Court
District of New Jersey
Frank R. Lautenberg U.S.P.O and Courthouse
2 Federal Square, Room 417
Newark, New Jersey 07102

       Re:     Daniel D’Ambly v. Christian Exoo a/k/a Antifash Gordon, et als.
               Civil Action No. 2:20-cv-12880-JMV-JAD

Dear Judge Vazquez:

       This office represents Defendant, Cohen, Weiss and Simon LLP (“CWS”). We have

received the Court’s Text Order administratively terminating the pending motions to dismiss due

to the filing of the motion to amend the Complaint filed by Plaintiff. Plaintiff’s motion to amend

the Complaint does not relate to CWS and the proposed Amended Complaint asserts no new causes

of action against CWS and adds no new facts relating to the claim against CWS. The proposed

additional Plaintiffs do not assert any causes of action against CWS. The sole cause of action in

the proposed Amended Complaint against CWS remains Count XIII, which is unchanged from the

original Complaint.


       The proposed Amended Complaint does not in any way impact the legal and factual

arguments which have already been fully briefed and submitted to the Court. We respectfully


                      RED BANK • TRENTON • NEW YORK CITY
Case 2:20-cv-12880-JMV-JAD Document 54 Filed 01/19/21 Page 2 of 2 PageID: 859


GIORDANO, HALLERAN & CIESLA
         A Professional Corporation
         ATTORNEYS-AT-LAW

Honorable John Michael Vazquez
January 15, 2021
Page 2

request that the motion to dismiss filed by CWS remain on the Court’s docket for decision. We

thank Your Honor for your consideration of this request.


                                                        Respectfully yours,




MJC/cmt                                                 MICHAEL J. CANNING


cc:      Patrick Trainor, Esq. (via eCourts)
         Lauren James-Weir, Esq. (via eCourts)
         Richard Scharlat, Esq. (via eCourts)
         Christopher Marlborough, Esq. (via eCourts)



Docs #4850195-v1




                                      5HTXHVW'(1,('




                                         




                             RED BANK • TRENTON • NEW YORK CITY
